PER CURIAM.
Joseph Richardson, Jr., the appellant, seeks review of a summary denial of his rule 3.800(a) motion as procedurally barred and successive. As neither this Court nor the trial court addressed the merits of the appellant’s first rule 3.800(a), the appellant’s motion is not successive or procedurally barred.
We have twice held that the appellant’s convictions arise out of a single criminal episode. In Richardson v. State, 500 So.2d 637 (Fla. 1st DCA 1986), we held that the appellant’s consecutive minimum mandatory sentences were precluded by Palmer v. State, 438 So.2d 1 (Fla.1983) (prohibiting consecutive minimum manda-tories for offenses arising out of a single criminal episode); and in Richardson v. State, 698 So.2d 551 (Fla. 1st DCA 1997), we necessarily concluded that the appellant’s offenses all arose out of a single criminal episode. Accordingly, we reverse and remand for the trial court to enter amended sentences which run concurrently.
REVERSED and REMANDED.
ERVIN, WEBSTER and LEWIS, JJ., concur.